H. T. Kellogg, J.:
It is provided in subdivision 7 of section 15 of the Workmen’s Compensation Law (added by Laws of 1916, chap. 622, as amd. by Laws of 1917, chap. 705): “ The insurance carrier shall pay to the State Treasurer for every case of injury causing" death in which there are no persons entitled to compensation the sum of one hundred dollars.” The deceased, for whose death an award under this provision was made, left him, surviving no widow, child or dependent relative, and, therefore, *164no person entitled to compensation. The fact that the deceased himself received compensation for a brief period for disabilities resulting from his injuries has no significance. An award is payable to the State Treasurer in a “ case of injury causing death,” and although the person dying temporarily receives compensation for disabilities during life, he is nevertheless not, within the meaning of the provision, a person “ entitled to compensation” in a “ case of injury causing death ” for the very obvious reason that when the payment is or can be made there has arisen no such case.
The award should be affirmed.
Award unanimously affirmed.